   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 1 of 6 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 TROPIC ISLAND CRUISES, INC.                     )
                                                 )
              Plaintiff,                         )
                                                 )
 vs.                                             )
                                                 )   Case No.     4:21-cv-545
 SKIPPERLINER INDUSTRIES, INC.                   )
                                                 )
                Defendants.                      )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff Tropic Island Cruises, Inc. (“Tropic Island” or “Plaintiff”), by

and through its undersigned counsel, Fox Smith, LLC, and for its this Complaint for Declaratory

Judgment pursuant to 28 U.S.C. §§2201 and 2202, states as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for declaratory judgment to discharge a preferred mortgage on a

commercial vessel, the Tropic Island II (official number: 1079851; hull ID no.: 968) (“Vessel”)

and seeking declaratory relief pursuant to the Federal Declaratory Judgment Act (28 U.S.C.

§2201 and 2202) and Rule 57 of the Federal Rules of Civil Procedure. Tropic Island seeks this

Court’s Order and Judgment that the preferred mortgage filed in regards to the vessel by

defendant, Skipperliner Industries, Inc. (“Skipperliner” or “Defendant”) in 1999 has been

satisfied in full and that Skipperliner has no existing claim of debt regarding the Vessel

       2.      The existence of Defendant’s unreleased preferred mortgage has prejudiced

Plaintiff since the mortgage’s recent discovery. Defendant’s unreleased preferred mortgage on

the Vessel has obstructed the Vessel’s sale to a prospective buyer because it prevents the Vessel

from being documented by the United States Coast Guard, a requirement for the Vessel’s lawful
   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 2 of 6 PageID #: 2




commercial operation. This obstruction to the Vessel’s documentation is also currently

preventing the Vessel from lawfully operating, severely and continually prejudicing Plaintiff by

interrupting the Vessel’s use as a source of income.

       3.      On personal knowledge as to itself, by its own acts, and on information and belief

as to all other matters, Plaintiff seeks an Order and Judgment of this Court that Skipperliner’s

preferred mortgage on the Tropic Island II exists in error and should thereby be discharged in

order to satisfy the requirements of 46 U.S.C. §§31321 and 31322 for purposes of the Vessel’s

documentation with the United States Coast Guard.

                                              PARTIES

       4.      Plaintiff Tropic Island is a recreational cruise company organized and existing

pursuant to the laws of Missouri, operating in Osage Beach, Missouri and with its principal place

of business in St. Charles, Missouri.

       5.      Defendant Skipperliner was a vessel manufacturing company organized and

existing pursuant to the laws of Wisconsin with its principal place of business in Onalaska,

Wisconsin.

       6.      Defendant Skipperliner has been dissolved since January 3, 2012. (see Exhibit 1,

Certified Record from Wisconsin Department of Financial Institutions) Upon information and

belief, as of this filing, the registered agent listed on Skipperliner’s last corporate filing is Moen

Sheehan Meyer Ltd, 201 Main Street, Suite 700, La Crosse, WI 54601. (see Exhibit 2, corporate

record summary from Wisconsin Department of Financial Institutions website)

       7.      The vessel Tropic Island II is a commercial vessel currently located on the Lake

of the Ozarks in Osage Beach, Missouri.
   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 3 of 6 PageID #: 3




                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction over this action pursuant to its original

jurisdiction over any civil case of admiralty or maritime jurisdiction pursuant to 28 U.S.C.A. §§

1331 and 1333 because the subject of this controversy, the Vessel, is a documented vessel by the

United States Coast Guard.

        9.      Furthermore, this Court has jurisdiction under the Maritime Line Act, 46 U.S.C.

§31343(c)(2) (“The district courts of the United States shall have jurisdiction over a civil action

in Admiralty to declare that a vessel is not subject to a lien claimed under subsection (b) of this

section, or that the vessel is not subject to the notice of claim of lien, or both, regardless of the

amount in controversy or the citizenship of the parties.”) pursuant to 46 U.S.C. §31325(a) (“A

preferred mortgage is a lien on the mortgaged vessel in the amount of the outstanding mortgage

indebtedness secured by the vessel.”)

        10.     This Court has subject matter jurisdiction over this matter under diversity

jurisdiction as plaintiff and defendant are residents of different states and 46 U.S.C. Section

31343(c)(2) provides for jurisdiction regardless of the amount in controversy.

        11.     This is an action for declaratory relief within the admiralty and maritime

jurisdiction of the United States District Court and is brought within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure governing admiralty and maritime claims.

        12.     Venue is proper in accordance with 46 U.S.C. Section 31343(c)(2) which allows

for venue in the district where the vessel is found or where the claimant resides or where the

notice of claim of lien is recorded. Plaintiff’s principal place of business is within this district, in

St. Charles, Missouri.
   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 4 of 6 PageID #: 4




                                  FACTUAL BACKGROUND

          13.   On or about April 12, 1999, Plaintiff negotiated the purchase of the Vessel from

Defendant. American Sterling Bank provided the financing. The purchase price was $800,000.

          14.   The Vessel was to be delivered from Defendant’s business in Onalaska,

Wisconsin, to Plaintiff’s business in Osage Beach, Missouri. American Sterling Bank was only

willing to finance $700,000 of the purchase price prior to the Vessel’s delivery in satisfactory

condition. The remainder of the purchase price was financed by a preferred mortgage on the

Vessel, filed by Defendant in the amount of $100,000 (see Exhibit 3, General Index of Abstract

Title).

          15.   Shortly after the Vessel’s delivery and after some additional negotiation regarding

the Vessel’s satisfactory condition, American Sterling Bank satisfied the Defendant’s $100,000

loan. The only institution with a remaining debt interest in the Vessel was American Sterling

Bank.

          16.   Despite negotiating and receiving payment to satisfy its preferred mortgage of

$100,000 on the Vessel, Defendant failed to file a formal release or satisfaction of its preferred

mortgage on the Vessel.

          17.   The Vessel was re-financed again on or about March 30, 2007, by Central Bank

of Lake of the Ozarks in the amount of $567,000. In doing so, Central Bank of Lake of the

Ozarks and Plaintiff paid off American Sterling Bank’s loan, which was the only remaining debt

interest from the original purchase. (see Exhibit 4, General Index of Abstract Title Continuation

Sheet No. 1).

          18.   Throughout the above financial transactions, the Vessel was documented with the

United States Coast Guard and operated lawfully as a commercial vessel for more than 21 years.
   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 5 of 6 PageID #: 5




Recently, when Plaintiff agreed to sell the Vessel, Defendant’s unreleased preferred mortgage

was discovered by the United States Coast Guard’s National Vessel Documentation Center. The

United States Coast Guard will not issue a valid Certificate of Documentation for the Vessel

unless Defendant’s preferred mortgage is satisfied with a release or this Court’s Order.

       19.     Defendant does not have a debt interest in the Vessel. Defendant’s preferred

mortgage regarding the Vessel was satisfied in 1999.

       20.     Plaintiff, by and through its counsel, has attempted to reach an authorized agent of

Defendant through its own investigation and through communication with Defendant’s last

known registered agent. Both avenues have been unsuccessful.

       21.     Plaintiff does not seek damages in this action, but Plaintiff continues to be

prejudiced by its inability to complete the sale of the Vessel and its inability to lawfully operate

the Vessel.


 Count 1 - Declaratory Judgment: Skipperliner has no debt interest related to the Tropic
                  Island II and its preferred mortgage is extinguished.


       22.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 21.

       23.     Plaintiff seeks a Declaration from this Honorable Court that as a consequence of

Defendant’s debt interest relative to the Vessel being fully satisfied, Skipperliner’s preferred

mortgage in the amount of $100,000 recorded with the United States Coast Guard Vessel

Documentation Center is null, void and should be released forthwith as of record with the United

States Coast Guard. Plaintiff seeks an Order of this Court that Skipperliner’s preferred mortgage

of $100,000 is extinguished and satisfied for purposes of the United States Coast Guard’s

records. Such an order is necessary and indispensable because Plaintiff’s interest in the Vessel
   Case: 4:21-cv-00545-SRW Doc. #: 1 Filed: 05/07/21 Page: 6 of 6 PageID #: 6




continues to be seriously compromised by the continued existence of the inadvertently un-

released preferred mortgage of Defendant rendering it impossible for the Vessel to be

documented for lawful operation by the United States Coast Guard.

                                       PRAYER FOR RELIEF

       WHEREFORE, Tropic Island prays that this Court enter a declaration and judgment in its

favor finding that:

       (a)     Defendant has no debt interest in the Tropic Island II (No. 1079851);

       (b)     Defendant’s preferred mortgage, documented with the United States Coast Guard,

               is satisfied in full;

       (c)     Ordering the United States Coast Guard National Vessel Documentation Center to

               document Skipperliner’s preferred mortgage of $100,000, filed on April 15, 1999

               as satisfied in full; and

       (d)     Any other further relief that this Court deems just and proper and granting such

               additional declaratory and other relief as this Court deems just and proper.




                                                  /s/ Stanislav Levchinsky
                                                  Stanislav Levchinsky, #63030MO
                                                  FOX SMITH, LLC
                                                  One S. Memorial Drive, 12th Floor
                                                  St. Louis, Missouri 63102
                                                  (314) 588-7000
                                                  (314) 588-1965 (Fax)
                                                  slevchinsky@foxsmithlaw.com

                                                  Attorneys for Plaintiff
